PER CURIAM.
Decision and order of this court herein amended, so as to direct a new trial of the issues, upon condition, however, that any party to the proceeding have leave, upon such new trial, to read from the stenographer’s minutes of the former trial the testimony of such witnesses as they may severally desire, and also that the trustee, at her own proper cost and expense, furnish security for the fund, or make such other provision for its safety as shall be agreed upon by the parties, subject to the approval of the court; the order to be settled by and before Mr. Justice WILLIAMS, at his chambers, on Thursday morning, January 21, 1904, at 10 o’clock.